Appeal from a decision and award of the State Industrial Board which held that there was a causal relation between claimant’s accident and the condition in his right eye which necessitated enucleation of the eye. The award was for total temporary disability for six weeks and $600 for serious facial disfigurement. Claimant had lost the use of the eye sometime prior to the accident. There was medical proof that the accident was the exciting factor in lighting up this old condition and that the train of symptoms and objective findings resulted from the accident. There is also proof to sustain the finding of total temporary disability. The claim that the $600 awarded for serious facial disfigurement is excessive, in this instance raises only a question of fact which has been passed upon by the Industrial Board. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Schenck and Foster, JJ.